Citation Nr: 0514400	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-18 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for plantar warts and 
calluses of both feet, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
an increased rating in excess of 30 percent rating for 
plantar warts and calluses of both feet.  During the course 
of the appeal, the RO increased the evaluation to 50 percent 
effective November 15, 1999.


FINDING OF FACT

The veteran's plantar warts and calluses of both feet is 
manifested by complaints of pain while walking and standing, 
and weight bearing difficulties, equivalent to a pronounced 
flatfoot, and productive of no more than moderately severe 
disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
plantar warts and calluses of both feet are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a and Diagnostic 
Codes 5276, 5383, 5284 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The appellant was notified, by 
means of the discussion in a June 2002 rating, January 2003 
statement of the case (SOC), and August 2004 supplemental 
statement of the case (SSOC), of the applicable law and 
reasons for the denial of his claim.  In a letter dated in 
June 2003, the RO advised the appellant of the VCAA and of 
the responsibilities of the VA and the claimant are in 
developing the record.

The Board finds, however, that any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ while the case was still under 
development and prior to the supplemental statement of the 
case and prior to the certification of the veteran's case to 
the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

Specifically, the appellant was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to respond in a timely matter 
to the VA's requests for specific information and to provide 
a properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The letter specified that it would be obtaining VA 
outpatient treatment records and asked the veteran to 
indicate whether any other private or federal records should 
be obtained.  He is noted to have replied to the RO's July 
2003 letter by signing a statement indicating he had no 
additional evidence he had to submit and indicated in his 
substantive appeal that he only had VA treatment for his 
feet.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  

Here, the RO obtained service medical records, VA outpatient 
treatment records and conducted VA examinations.  There is no 
indication that there are any outstanding medical records or 
other information available that are relevant to this appeal.  
The Board concludes that VA has met its duty to assist in 
this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations on several 
occasions, the most recent in June 2004, and the examiners 
rendered considered medical opinions regarding the pertinent 
issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues of service connection and 
an increased rating is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Increased Rating

In March 1975, the RO granted service connection for plantar 
warts and calluses of both feet and assigned a noncompensable 
evaluation.  Subsequent rating decisions from June 1976 and 
October 1999 respectively granted increased ratings of 10 
percent and 30 percent disabling for the bilateral foot 
disability.  

In April 2002, the veteran filed a claim contending that he 
is entitled to a higher rating for his bilateral foot 
disability because his condition continued to deteriorate and 
he now had to go to his VA health care provider on a monthly 
basis for scraping and removal of the callosities of his 
feet.

Among the pertinent evidence submitted are private treatment 
records from November 1999 to May 2002 showing that the 
veteran was treated by podiatry on a regular basis for 
painful bilateral keratomas.  A November 1999 record 
documenting debridement of the keratomas noted hyperkeratotic 
tissue in the following areas: sub second metatarsal head 
bilaterally, sub 5th met head right foot, sub IPJ hallux sub 
PIPJ 4th digit right foot.  Hyperkeratotic tissue would be 
periodically noted in these same specific areas of the feet 
in subsequent treatment records thereafter (the most recent 
notation of such is seen in a June 2004 record.)  The 
treatment records reflect that between March 2000 and March 
2002, the veteran underwent monthly debridement of his 
bilateral foot keratomas and toenails.  The keratomas were 
repeatedly noted to cause pain and difficulty with walking 
and weight bearing.  In June 2001 he was noted to be 
prescribed orthotic shoes described as "ambulators."

The report of a May 2002 VA examination revealed the veteran 
to undergo monthly debridement at the VA podiatry clinic.  
Despite this, keratomas continued to persist, and the veteran 
experienced severe pain with standing or walking.  The pain 
lasted until he rested his feet.  He described the pain as 
sharp and between 6-8 on a scale to 10.  He used shoe 
inserts, which partially helped in reducing the intensity of 
the pain.  Presently he reported eradication of the warts, 
but he said they always recur.  They affected his job as a 
custodian, in that the job required him to be on his feet 
several hours per day.  

On physical examination, there was hyperkeratotic tissue on 
the sub interphalangeal joint of the right hallux, sub second 
metatarsal head of the right foot, sub fifth metatarsal head 
of the right foot and on the heel of the right foot.  On the 
left foot, there was hyperkeratotic tissue on the sub 
interphalangeal joint of the left hallux, sub second 
metatarsal head and on the heel.  The lesions were tender to 
light palpation and he was unable to rise on toes or heels.  
He walked with an antalgic gait associated with both feet.  
He had severe functional limitations on standing and walking 
secondary to pain associated with the hyperkeratotic tissue.  
The diagnoses were severely painful keratomas on the 
bilateral feet and recurrent plantar warts on bilateral feet.  

Based on these records, the RO granted an increased 
evaluation of the bilateral foot disorder to 50 percent 
disabling in an October 2002 rating decision effective to 
November 1999, based on the records dating back to November 
1999.

VA treatment records from May 2002 to June 2004 reflect 
ongoing treatment for painful calluses on both feet, 
involving repetitive debridement of the keratomas on a 
periodical basis.  Between May and June 2002, he was 
undergoing the debridements about once a month.  The 
keratomas were repeatedly described as painful hyperkeratotic 
tissue in the records from May and June of 2002 as well as in 
subsequent records thereafter.  He was also noted to be 
prescribed orthotics in August 2002.  From August 2002 to 
March 2003 he was getting the keratomas and toenails of both 
feet debrided roughly once a month.  Between March 2003 and 
July 2003, the frequency of the debridements increased to 
roughly twice a week, and went back to roughly once a month 
in July 2003.  Between December 2003 and February 2004, he 
was still getting the keratomas and toenails of both feet 
debrided roughly once a month.  Between March 2004 and June 
2004, the debridement of the bilateral keratomas now took 
place every two weeks.  The records from this period of time 
continued to reveal the keratotic tissue as painful and the 
veteran continued to have difficulty in walking and weight 
bearing.  

The report of a June 2004 VA examination reflects a history 
given by the veteran since the last VA examination in May 
2002.  Since that time, he had seen the podiatrist at the VA 
twice a month for debridement of keratomas.  He was also 
given orthotic shoes, which alleviate and decrease the 
pressure on the soles of both feet.  Despite the 
debridements, the keratomas persisted and he had severe pain 
on walking or standing.  Resting off his feet was the only 
relief.  He stated that the pain was sharp and that using the 
orthotics partially reduced the intensity of the pain.  
Currently he indicated that his plantar warts were 
controlled.  They affected his job as a custodian, in that 
the job required him to be on his feet several hours per day.  

On physical examination, there was no edema, weakness or 
instability identified in both feet.  Mild pain was elicited 
in the hyperkeratotic tissues of the following:  Subsecond 
metatarsal head, bilateral, sub fifth metatarsal head of the 
right foot, sub interphalangeal joint, right hallux and sub 
proximal interphalangeal join fourth digit right foot.  There 
was no active skin lesion, ulceration or infection noted.  

Evaluation of vascular status yielded strong pulses and 
palpable bilaterally, with good capillary refill noted.  On 
further examination, the orthotic shoes were new, so evidence 
of abnormal weight bearing could not be evaluated.  The 
veteran was able to rise on his toes and heels.  He walked 
with a mild limp associated with both feet.  He had mild 
functional limitation on standing and walking secondary to 
pain associated with hyperkeratotic tissue.  In addition to 
the areas of hyperkeratosis mentioned above, there was 
hyperkeratotic tissue in each heel.   

X-ray showed an impression of mild flexion deformities of the 
second through fifth toes and hallux valgus primus.  There 
were mild degenerative changes of the interphalangeal joints 
and first MTP joints.  There was a tiny calcaneal 
enthesophyte at the insertion of the Achilles tendon, 
bilaterally.  Overall mineralization appeared decreased.

The diagnoses were bilateral keratomas of the feet, inactive 
plantar warts of the bilateral feet, and bilateral 
degenerative changes of the feet.  

The examiner opined that the veteran had bilateral foot pain 
secondary to the keratomas, but from the examination they 
were mild.  The examiner opined that based on the X ray 
findings, part of the pain was due to degenerative changes of 
the feet.  Considering that the veteran was undergoing 
debridement twice a month for the keratomas, this would ease 
the discomfort secondary to the keratomas.  

VA records from July and August 2004 reflect continued 
treatment for multiple keratomas that persisted in causing 
discomfort.  The treatment included debridement of the 
keratomas and toenails every two weeks as well as trimming of 
the calluses about once a month.  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The veteran's service-connected plantar warts of the right 
and left feet are currently rated 50 percent disabling under 
Diagnostic Codes (DC) 7819-5276.  Plantar warts are not 
listed in the VA rating schedule; the RO determined that the 
most closely analogous diagnostic codes are under 38 C.F.R. 
§ 4.118 DC 7819 (new growths, benign, skin) and 38 C.F.R. 
§ 4.71a DC 5276 (pes planus or flatfoot).  See 38 C.F.R. § 
4.20 (2004) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].  

The Board notes that the RO has most recently rated the 
veteran's bilateral foot disability under the codes for foot 
disabilities, which is the predominant disability in this 
case.  Care must be taken not to evaluate the same 
manifestations of disability under more than one applicable 
code.  This would constitute "pyramiding." 38 C.F.R. § 4.14 
(2004).  Bearing this in mind, the Board will consider this 
matter under the Diagnostic Codes addressing predominant 
disability, which is impairment of foot function.  

Acquired pes planus (flatfoot), bilateral or unilateral, will 
be rated as noncompensable when mild, with symptoms relieved 
by built-up shoe or arch support.  This disability will be 
rated as 10 percent disabling when moderate, with the weight- 
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet; as 30 percent disabling when bilateral and severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities; and as 50 
percent disabling when bilateral and pronounced, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances. 38 C.F.R. § 4.71a, DC 5276 (2004).

The Board has examined all other potentially pertinent 
diagnostic codes and notes that the veteran's bilateral foot 
disability is either at or above the maximum allowable 
ratings for the remaining Diagnostic Codes except as follows:

Under Diagnostic Code 5283, for malunion or nonunion of the 
tarsal or metatarsal bones a 30 percent disability rating 
(per foot) is warranted for severe malunion or nonunion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5283 (2004).  

Under Diagnostic Code 5284, other foot injuries, a 30 percent 
disability rating (per foot) is warranted for severe 
residuals of foot injury.  A 40 percent evaluation is 
warranted for loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5284 (2004).  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability under differing diagnoses is to be avoided. 38 
C.F.R. § 4.14 (2004).

Upon review, the Board finds that the medical evidence does 
not support an evaluation in excess of 50 percent for the 
veteran's service connected plantar warts and calluses 
disability.  The medical evidence from the most recent VA 
examination reflects that the veteran's foot problems are 
partially due to a nonservice connected degenerative changes 
in both feet.  His current degree of pain attributable to the 
service connected keratomas was described by the June 2004 VA 
examiner as "mild."  

The overall evidence reflects that the veteran's foot 
disability attributable to his service connected plantar 
warts and calluses of both feet does not more closely 
resemble a severe foot disability caused by malunion or 
nonunion of the tarsal or metatarsal bones or other foot 
injury.  His problems due to calluses are not shown to be the 
equivalent of such injury to the bones of the feet as 
contemplated by DC's 5283 and 5284 as to warrant a 30 percent 
rating per foot.  Although the foot pain from the keratomas 
is noted to persist in causing foot pain while walking, 
standing or weight bearing, it does appear that it is 
relieved on a temporary basis by periodic debridement as well 
as by the use of orthotic devices.  The fact that the 
symptoms are somewhat relieved even on a temporary basis by 
treatment suggest the disorder would not equal a "severe" 
foot disability under DC's 5283 or 5284.  Moreover, he is 
noted to be in receipt of the maximum or above the maximum 
allowable rating for all other foot disorders on the 
schedule.  

Additionally, however, there is no showing that the veteran's 
service connected bilateral foot disability currently under 
consideration reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Here, the evidence of record fails to show that the veteran's 
foot disorder has markedly interfered with his employment.  
Although his foot problems were noted to cause problems with 
pain while working as a custodian, he apparently has been 
able to maintain such employment according to the VA 
examination records from May 2002 and June 2004 which noted 
such employment.  Additionally the medical records do not 
indicate or contain references to frequent hospitalization 
for treatment of his foot disability.  Although he is seen 
regularly for treatment of the feet, this is shown to be on 
an outpatient basis.  Moreover, the bilateral foot disability 
is not otherwise shown to render impractical the application 
of the regular schedular standards.  


ORDER

A rating in excess of 50 percent for the veteran's plantar 
warts and calluses of both feet is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


